Citation Nr: 1642730	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder with depression.

3.  Entitlement to service connection for peripheral artery disease of the bilateral lower extremities, to include as secondary to service-connected anxiety disorder.

4.  Entitlement to service connection for duodenal ulcer.

5.  Entitlement to service connection for a disability other than duodenal ulcer manifested by abdominal pain.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert E. Norton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1973.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of this hearing is of record.  In November 2014, this matter was remanded for further development.

The issues of entitlement to service connection for peripheral artery disease of the bilateral lower extremities, duodenal ulcer, a disability other than duodenal ulcer manifested by abdominal pain, and hypertension, and of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current headache disorder related to service.

2.  For the entire appeal period, the Veteran's anxiety disorder with depression most nearly approximated occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximated occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a rating of 50 percent, and no higher, have been met for anxiety disorder with depression.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In accordance with the Board's November 2014 remand directives, the RO obtained additional records and VA medical examinations relating to the Veteran's claimed headache disorder and the current severity of the Veteran's service-connected anxiety disorder with depression.

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection requires evidence establishing that the Veteran currently has the disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the evidence of record is against a finding that the Veteran has a current headache disorder subject to service connection.

The Veteran reports that he was diagnosed with migraine headaches in 1978, and that they began in service.  See April 2014 Board Hearing Transcript; May 2008 Claim.  The Veteran asserts that his stressful job in service caused the headaches.  See February 2009 NOD.  

Service treatment records show that the Veteran was treated for complaints of headaches in September 1972 and January 1973.  The September 1972 STR reflects an assessment of viral infection, and the January 1973 STR reflects an assessment of anxiety reaction.  The Veteran's April 1973 Report of Medical History shows that the Veteran reported headaches, but the April 1973 separation examination does not show a chronic headache diagnosis.  There was no indication of headaches on his Reserve examinations.

In July 2015, the Veteran underwent VA examination in relation to his headache claim.  During the examination, the Veteran reported that he has had migraine headaches since service.  The Veteran reported constant head pain on both sides of the head with nausea which lasts about an hour.  The Veteran indicated that his head pain was aggravated with stress and relieved by over-the-counter medication.  The VA examiner opined that the Veteran did not have a headache disorder.  The VA examiner found that the neurological examination was normal, and that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The VA examiner also explained that the September 1972 STR noting headache complaints resulted in the diagnosis of a viral infection, and that the January 1973 notation of headache and chest congestion was an anxiety reaction.  The VA examiner noted that the Veteran's 1973 separation physical did not identify a chronic headache condition, and that the Veteran's current treatment records also do not identify a chronic headache condition.  The VA examiner therefore opined that it is less likely than not that the Veteran's reported headaches are related to service.

The Veteran's treatment records are in accord with the VA examiner's conclusion; the records show complaints of headaches but no diagnosis of a chronic headache disorder.  For example, August 2012 VA treatment records show that the Veteran complained of experiencing daily headaches for the prior three months, but that the headaches were related to a teeth condition and medication for such was prescribed by a dentist.  In addition, private treatment records show complaints of headaches, along with blurred vision, arm pain, and facial droop, but the Veteran was diagnosed with a transient ischemic attack (TIA).  See, e.g., January 2016 Private Treatment Records.  

Based on the foregoing, the Board finds that the Veteran does not have any current headache disability subject to service connection.  Symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

The Board finds highly probative the VA medical opinion that the Veteran does not have a headache disorder.  The opinion is based upon a normal neurological examination, and findings that the Veteran did not exhibit characteristic prostrating attacks of migraine or non-migraine headache pain.  The opinion is supported by a rationale that the Veteran's in-service headache complaints were related to other conditions - an anxiety reaction and a viral infection - and a finding that there was no chronic headache disorder.  This rationale is consistent with the Veteran's medical records which do not show diagnosis of a headache disorder.  This is the most probative and adequate medical opinion of record and the record does not contain any contradictory medical opinion.  

Furthermore, as for any direct assertions by the Veteran that he currently has a headache disability and/or that there exists a medical relationship between any headache disability and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

The Veteran is certainly competent to provide information with regard to his symptomatology, and such statements are credible.  However, the matter of whether the Veteran's symptomatology is due to disease or injury (underlying pathology) is not a matter within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.  As the Veteran is not shown to be other than a layperson without appropriate education, training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matters on which this claim turns.  Hence, the medical evidence, which consists of examination revealing no underlying diagnosis with regard to the Veteran's complaints, is more probative with regard to whether such pathology is present than the Veteran's lay statements.  

Therefore, the Board finds that service connection is not warranted for a headache disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.  
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505.  

The Veteran's anxiety disorder with depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9404.  Under the General Rating Formula For Mental Disorders, to include anxiety disorder, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Here, the Veteran was granted service connection for anxiety disorder with depression with an evaluation of 30 percent, effective May 30, 2008.

In September 2009, the Veteran underwent VA mental health examination.  The Veteran was neatly dressed and cooperative and friendly.  The Veteran's orientation, speech, concentration, insight, memory, reason, and judgment were normal.  The VA examiner reported that the Veteran clearly exhibited very strong obsessive compulsive tendencies, that he had trouble sleeping, and that he lacked an appetite.  The Veteran reported that he was unable to tolerate more than minimal contact with others without becoming extremely frustrated.  He reported chronically high levels of depression with episodic crying spells.  He was quick to anger with a history of minor assaults on others including one of his previous bosses.  He reported racing thoughts.  He reported episodic thoughts and impulses of suicide, with no history of suicide attempts.  He spent most of his time outside of work with his wife, and tried to attend church on a regular basis.  The VA examiner assigned a global assessment of functioning (GAF) score of 50.

In October 2009, the Veteran visited the emergency room with chest pains.

A November 2009 private treatment record notes that the Veteran's anxiety has not changed, but that he has more stress.

In a March 2010 Social Security Administration (SSA) Function Report, the Veteran reported some problems with memory, concentration, and getting along with others.

In April 2010, the Veteran retired from his job as a correctional counselor.

An April 2010 VA treatment record notes that the Veteran's speech, attitude, perception, concentration, judgment, thought content, and insight were within normal limits, and that the Veteran reported suicidal thoughts approximately two weeks earlier.

Another April 2010 VA treatment record notes that the Veteran reported severe depression, that he does not enjoy activities or have any energy or interest, that he has no close friends, and that he has had suicidal ideation in the past when problems seemed too much.  Problems with sleep and anxiety attacks were among the symptoms noted.  The Veteran's mood was depressed, appearance was appropriate, speech was normal, attitude was cooperative, perception was normal, and insight, judgment, thoughts, and concentration were normal, with no suicidal ideation.

A May 2010 Tennessee Disability Determination Services examination noted issues with appetite and insomnia.  In the report, the psychologist noted that the Veteran does not like to socialize, and his only regular activity outside of the home is attending church weekly.  The report noted the Veteran's thought processes were clear and without loose associations or obvious delusions.  The report noted that his affective range was restricted, and that he reported symptoms of hopelessness, lack of interest in activities, occasional suicidal ideation, difficulty making decisions, over-reacting, self-doubt, and thoughts of a heart attack.  The examiner believed the Veteran's cognitive functioning was unimpaired, but that his ability to interact with others was moderately impaired. The examiner assigned a GAF score of 65.

In May 2010, the Veteran underwent further VA examination.  The Veteran reported feeling stress, anxiety, and "on verge of nervous breakdown."  His symptoms included poor appetite, problems with sleep, racing thoughts, low energy, lack of experiencing pleasure, fluctuating mood, feelings of guilt and worthlessness, and social isolation.  The Veteran reported "panic attacks" at night, in which he awakens with a strong urge to check the locks.  He reported occasional inappropriate behavior, such as throwing and breaking things.  The Veteran reported past suicidal ideation, but no current suicidal ideation.  The Veteran reported that his private physician had encouraged him to retire to deal with his anxiety.  He reported spending his time with his wife and dog, and that his daughter and grandson visit occasionally but they get on his nerves.  The Veteran reported that his wife was supportive and did not quickly react to his changes in mood.  The Veteran also reported that retirement has been beneficial by increasing his relaxation in the morning, as he enjoys being home in a quiet and familiar environment.  The Veteran reported feeling less angry and less stressed since the last examination.  

Upon examination, the Veteran was neatly groomed and appropriately dressed, with a cooperative attitude, normal affect, and anxious mood.  The Veteran's orientation was intact and his thoughts and speech were unremarkable.  The VA examiner noted attention disturbance and obsessive behavior, but no actual panic attacks.  The VA examiner noted the Veteran's report that he sometimes found it difficult to recall things, but found the Veteran's short and long term memory was intact based on the interview.  The Veteran's self-reported depressive and anxiety symptoms were both in the severe range.  The VA examiner opined that the Veteran experienced reduced reliability and productivity due to his mental disorders.  The VA examiner explained that while the Veteran was able to hold a job during acute mood disturbance, his mood lability, difficulty with variations in routine, and low energy would likely negatively impact performance at work.  The VA examiner noted that the ideal work setting would be one with routine tasks over which the Veteran maintains maximum control, but deferred the physical impact of reported stress to a physician.  The VA examiner endorsed a GAF score of 50.

A May 2010 VA cardiology treatment record notes that the Veteran experiences heart palpitations with anxiety attacks.

A May 2010 VA treatment record notes that the Veteran denied suicidal ideations, and noticed an improvement in mood in the last two weeks.

A May 2010 VA treatment record notes that the Veteran's mood was sad and anxious, his appearance was appropriate, his speech was normal, and his attitude was cooperative, with normal concentration, judgment, thoughts, insight, and orientation.

In a June 2010 SSA Psychiatric Review, the psychologist found the Veteran had moderate functional limitations only in the social context.  The psychologist noted depressive symptoms, hopelessness, insomnia, occasional suicidal ideation, with an intact memory.  

In a June 2010 SSA Mental Residual Functional Capacity Assessment, the examiner opined that the Veteran's ability to interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes, ability to respond appropriately to changes in the work setting, and ability to set realistic goals or make plans independently of others were moderately limited, and the remainder of his mental activities were not significantly limited.  

In a November 2010 SSA Function Report, the Veteran reported short term memory loss, trouble concentrating, and thoughts of suicide.

A February 2011 VA treatment record notes that the Veteran's affect, attitude, speech, perception, concentration, judgment, and thought content were within normal limits.  

In a March 2011 SSA assessment, the examiner opined that the Veteran could understand and remember simple and detailed multi-step tasks, could sustain concentration, and could interact with public, supervisors, and peers, but could not make independent decisions.

A May 2011 VA treatment record noted that the Veteran was feeling suicidal a month prior.

In June 2011, the Veteran was awarded SSA disability benefits for his PVD and mental health disorders, among other disorders, with a disability onset date of March 2010.

In August 2011, the Veteran underwent further VA mental health examination.  The August 2011 VA examiner opined that the Veteran's anxiety disorder with depression resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that the symptoms were controlled by medication.  The Veteran reported that his medications do a good job of reducing his symptom severity.  The Veteran reported a good relationship with his wife, visits from his children, and spending a lot of time sitting by the pool and going for walks.  The VA examiner noted depressed mood, anxiety, and disturbances in motivation and mood.  The VA examiner also noted that the Veteran did not socialize.  A GAF score of 55 was assigned.

An August 2011 VA treatment record noted a GAF score of 53.

October 2011 VA treatment records state that the Veteran's affect, attitude, speech, perception, concentration, judgment, and thought content were normal.  

An October 2011 VA treatment record notes that the Veteran was feeling much better emotionally and more relaxed with his daughter, but that he still noticed some compulsive tendencies.  

As reflected in an October 2011 VA treatment record, the Veteran reported that he chats with several people online which became a source of conflict with his children who believe he spends too much time chatting online.  The Veteran reported feeling well.  The Veteran was found to be neatly groomed, with euthymic mood, appropriate affect, cooperative and attentive attitude, coherent speech, normal perception, concentration, judgment, thoughts, and orientation, and no suicidal ideation or homicidal ideation.  A GAF score of 60 was assigned.

In December 2011, a VA mental health treater found the Veteran was neatly groomed, his mood was euthymic, affect was appropriate, with cooperative and attentive attitude, and normal perception, speech, concentration, judgment, and orientation.

As reflected in a January 2012 VA treatment record, the Veteran decided to work part-time at a local quick stop station but only lasted one day because he was frustrated by multi-tasking.

A January 2012 VA treatment record notes the Veteran was well-groomed, a reliable historian, alert and oriented, attentive, with euthymic mood, normal affect, logical thoughts, intact memory and concentration, good insight and fair judgment, and without suicidal ideations.

A March 2012 VA treatment record notes the Veteran was well-groomed, a reliable historian, alert and oriented, attentive, with depressed mood, affect congruent with mood, logical thoughts, intact memory and concentration, and good insight and fair judgment, and without suicidal ideations.

In April 2012, the Veteran described his mood as funky and reported that he was not sleeping well.  After examination, the Veteran was found to be well-groomed, a reliable historian, alert and oriented, attentive, with depressed mood, affect congruent with mood, normal thoughts, intact memory and concentration, good insight and fair judgment, and without suicidal ideations.

From June 2012 to October 2012, as reflected in VA treatment records, the Veteran described his mood as fair or subdued or good, and denied any suicidal ideation.  After examination, the Veteran was found to be well-groomed, a reliable historian, alert and oriented, attentive and cooperative, with neutral mood, normal affect, normal speech and perceptions, logical thoughts, intact memory and concentration, good insight and fair judgment, and without suicidal ideations.  In June 2012, the Veteran reported that things were peaceful at home and that while he stays around the house most of the time, he keeps busy with household and yard chores.  In July 2012, the Veteran reported that he did not socialize much but that he was doing well and enjoyed taking care of his pool and yard.  In October 2012, the Veteran reported having trouble letting things go.

In an August 2012 VA treatment record, the Veteran reported that he does not have suicidal ideations but that he has a past history of two suicide attempts.  The Board notes that this notation appears to be a mistake, as the Veteran has consistently reported that there is no history of suicide attempts. 

From January 2013 to January 2015, VA mental health treatment providers found the Veteran cooperative and reasonable, his judgment and insight were good, his appearance and grooming were appropriate, his orientation was alert and attentive, his mood was depressed, anxious, calm, or cheerful, and his affect was congruent with his mood.  He reported no suicidal or homicidal ideations.  A January 2015 VA treatment record notes the Veteran had intact short and long term memory, linear thoughts, and an intact attention span.

February 2013 treatment records noted some obsessive thinking, and the Veteran's report that he has had suicidal ideation in the past when problems seemed too much, approximately six months prior, but that he did not have current suicidal ideation.  


A January 2014 VA treatment record also noted the Veteran's report that he has had suicidal ideation at times when problems seemed too much, but no current suicidal ideation.  The Veteran reported that he did not enjoy activities or have energy or interest.  

During the April 2014 Board hearing, the Veteran testified that he worked for the State of Tennessee Department of Corrections prior to retirement as a correctional counselor.  He reported that his psychiatric disorders made it difficult to take on new tasks or responsibilities, led to a lack of confidence, caused problems with long and short term memory, made him argumentative, and with panic attacks that placed him in the hospital once or twice a year.  The Veteran reported that he was last hospitalized for anxiety in 2008.  He reported that he loses focus, gets frustrated and irritable, and loses his temper.  He feels paranoid, skeptical, and fearful when out of his home.  He reported heart palpitations when stressed but reported that he has tools to cope with the stress.  He reported that his wife understands him and is supportive of him.

In a December 2014 statement, the Veteran's spouse reported that the Veteran did not handle stress well, became volatile and confused when interrupted, avoided crowds, had no real hobbies, isolated himself, overanalyzed situations, and experienced mood swings.

A January 2015 VA treatment record notes that the Veteran last got violent six months prior when he was angry with a house guest and threw a chair.  

The Veteran underwent VA mental health examination again in July 2015.  The July 2015 VA examiner opined that the Veteran's anxiety and depression disorders resulted in occupational and social impairment with reduced reliability and productivity.  The VA examiner noted low mood and episodes of worry and panic.  The Veteran reported that he prefers to isolate and stay home, and no longer attends church.  The VA examiner noted some improvements noted in the Veteran's VA treatment records, such as sleeping a full night without interruption and no longer experiencing the disturbing nightmares.  The Veteran reported irritability, low mood, loss of interest, loss of pleasure, suspicion, and anxiety, particularly in crowded places.  The VA examiner noted depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  The Veteran was alert and fully oriented with normal speech.  The Veteran's mood was mildly dysthymic with congruent affect.  His thought processes were organized and goal directed, and his cognitive functioning and memory appeared to be intact.  While suicidal ideation was noted as a symptom, no active suicidal or homicidal ideation was endorsed.  The Veteran's self-reported assessment shows severe depression and anxiety.

Both before and after the July 2015 examination, from February 2015 to April 2016, VA mental health treatment providers for the most part found the Veteran cooperative and reasonable, his judgment and insight good, his appearance and grooming appropriate, his orientation alert and attentive, his mood calm, and his affect congruent with his mood.  He reported no suicidal or homicidal ideations.  A few treatment records noted that the Veteran's mood was nearly euthymic and that his affect was appropriate.  See, e.g., December 2015 and May 2016 VA Treatment Records.  The Veteran's memory and concentration were also noted as normal.  Id.  The Veteran reported that panic attacks occur about once a month.  See December 2015 VA Treatment Record.  At one point, the Veteran reported that he was easily distracted and lacked concentration.  See April 2016 VA Treatment Record.

In a February 2016 VA treatment record, the Veteran reported that his last suicidal ideation was about six months prior with no history of suicide attempts.

During the appeal period, the Veteran reported problems with sleep.  See, e.g., April 2010, August 2012, February 2015, and May 2015 VA Treatment Records.

Throughout the appeal period, the Veteran's GAF scores have generally ranged from 50 to 60.  See May 2010 to April 2016 VA Treatment Records.  The Board notes that these scores show moderate to serious symptoms, and are more consistent with a 50 percent disability rating.  

Having considered all the evidence of record and the applicable law, the Board finds that a 50 percent rating, and no higher, for the Veteran's anxiety disorder with depression is warranted for the entire appeal period.  

The evidence as a whole shows that the Veteran's anxiety disorder with depression most nearly approximates occupational and social impairment with reduced reliability and productivity.  In this regard, the medical findings show the Veteran has difficulty in establishing and maintaining effective work and social relationships.  The VA treatment records consistently show the Veteran prefers to isolate himself.  The VA treatment records also show the Veteran experiences disturbances of motivation or mood.  The Veteran sometimes reported that he did not enjoy activities or have energy or interest.  The September 2009 VA examiner found the Veteran exhibited high levels of depression with episodic crying spells.  The Veteran's July 2015 self-reported assessment shows severe depression and anxiety.  The July 2015 VA examiner also noted the Veteran's low mood and episodes of worry and panic.  The Veteran has reported that he is quick to anger, sometimes leading to violent acts.  While overall the Veteran's affect was appropriate or congruent with his mood, there is a reference in the record to a restricted affective range.  The Veteran also reported some panic attacks, although not more often than weekly, and some memory loss, although the record generally shows that the Veteran's memory is intact.  

With regard to the Veteran's social functioning, the Veteran has reported that he prefers to be alone and that he stays around the house every day.  According to his wife, he avoids crowds and isolates himself.  While he has reported a good relationship with his wife, he has also stated that he does not have friends and that he has a sometimes difficult relationship with his children.  The Veteran tried to attend church weekly in September 2009 but recently reported that he no longer attends.  The Veteran's wife explained that the Veteran dos not have any real hobbies.  In a June 2010 assessment, a psychologist found the Veteran had moderate social functional limitations.  The most recent VA examiner found that the Veteran has difficulty establishing and maintaining effective work and social relationships.

With regard to the Veteran's occupational impairment, the Veteran maintains that he retired in April 2010 after his doctor suggested that he leave his job due to the stress and anxiety.  The May 2010 VA examiner explained that the Veteran was able to hold a job during acute mood disturbance, but that his mood lability, difficulty with variations in routine, and low energy would likely negatively impact performance at work.  The Veteran also reported that he attempted part-time work at a gas station in January 2012 but quit after only one day of work because of frustrations from the job.  The most recent VA examiner found that the Veteran has difficulty adapting to stressful circumstances, including work or a work-like setting.  

The Board further finds that the Veteran's anxiety disorder with depression does not more closely approximate the criteria for a 70 or 100 percent rating.  The Board finds that the Veteran's symptoms are not of the type and severity contemplated by the 70 percent disability rating.  While the Board notes that the Veteran had some recurrent passive suicidal ideation, his symptoms have not been shown to be manifested by obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

Rather, at his examinations and VA appointments during the appeal period, the Veteran was regularly observed as clean and casually dressed, cooperative, and fully oriented.  His speech was noted consistently as normal and his thought processes were also consistently normal.  The Veteran's associations were appropriate and there was no indication of any hallucinations and delusions.  While the claims file shows some findings of obsessive compulsive tendencies or thinking, there is no indication of obsessional rituals that interfere with routine activities.  While the Veteran reported an occasional instance where his anger led to a violent action, or where he felt irritated with his children, the record does not show findings of impaired impulse control.  In addition, while the Veteran endorsed some suicidal ideation, overall he was repeatedly found not to be at risk of suicide.  He was also consistently found not to be a homicidal risk. 

The Board also finds that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating at any time during this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran was consistently noted to be clean and casually dressed, cooperative, and fully oriented.  The Veteran's speech was noted as normal, as were his affect and thought processes.  There was no evidence in the record of any hallucinations and delusions.  Although there was mention of some passive suicidal ideation, such a finding does not constitute the "persistent danger" necessary to warrant a 100 rating.  While the Veteran mentioned memory loss, he explained that he sometimes has trouble remembering details when distracted.  The records regularly show normal memory during the appeal period.  The Board finds that the Veteran's anxiety and depression symptomatology does not result in total occupational and social impairment.

Therefore, the Board finds that, for the entire appeal period, the Veteran's anxiety disorder with depression is productive of occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Consequently, a rating of 50 percent, and no more, is warranted for the Veteran's anxiety disorder with depression.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected anxiety disorder with depression.  See Hart, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of anxiety disorder with depression that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Veteran is currently service connected for anxiety disorder with depression (rated as 50 percent disabling), bilateral hearing loss (rated as 30 percent disabling), and tinnitus (rated as 10 percent disabling).  The record does not indicate that he experiences a combined effect from these disabilities that is not already captured by the schedular criteria.  As there is no indication that any extraschedular additional disability is caused by the combination of multiple service-connected disabilities, referral under Johnson of the combined impact of multiple service-connected disabilities for extraschedular rating is not necessary. 

In sum, Board finds that the preponderance of the evidence supports an evaluation of 50 percent, and no higher, for the Veteran's service-connected anxiety disorder with depression.  


ORDER

Service connection for a headache disability is denied.

A disability rating of 50 percent, but no higher, is granted for anxiety disorder with depression.


REMAND

Although the Board regrets another remand of this matter, the development directed by the Board in its November 2014 remand was not fully accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran underwent VA examination in July 2015 in accordance with the November 2014 remand directives.  

As to the peripheral vascular disease (PVD) claim, the VA examiner noted the Veteran's diagnosis of PVD, and noted that the Veteran experiences claudication symptoms with prolonged walking.  The VA examiner opined that the Veteran's PVD is less likely than not related to service, and explained that there was no documentation to support PVD during service, that the Veteran's PVD was diagnosed more than two decades after separation from service, and that his PVD was due to his significant tobacco abuse.  However, the VA examiner failed to address the Veteran's April 2014 Board hearing testimony that he was having the same type of pain that is now linked to his PAD while he was in service, which he described as his legs feeling heavy and his muscles cramping.  During the April 2014 Board hearing, the Veteran reported that his inability to walk for prolonged periods began during basic training and worsened during service.  In addition, the Veteran's July 1976 Report of Medical History (three years after separation from service) shows that the Veteran reported leg cramps at that time.  Accordingly, remand is appropriate in order to obtain additional medical opinion as to whether the Veteran's PVD started in service or is related to service.

As to the hypertension claim, the VA examiner noted the Veteran's report that his blood pressure was elevated in basic training in 1972 but was not treated.  The VA examiner stated that there was no documentation to support the Veteran's contention that he had elevated blood pressure in service, and opined that the Veteran's hypertension was less likely than not related to service.  However, the Veteran's service treatment records show some elevated blood pressure readings in 1972.  See September 1972 STR (noting BP reading of 140/82); September 1972 STR (noting BP reading of 160/84); and September 1972 STR (noting BP reading of 150/70 and 150/85).  Thus, the VA examiner's review appears based on an incomplete review of the record and an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has reduced probative value).  Moreover, in his May 2008 claim form, the Veteran asserted that his hypertension started in service.  Remand is appropriate in order to obtain additional medical opinion as to whether the Veteran's hypertension started in service or is related to service.

As to the Veteran's claims for duodenal ulcer and disability other than duodenal ulcer manifested by abdominal pain, the VA examiner opined that the Veteran does not have any current symptoms related to peptic ulcer disease.  The VA examiner explained that the Veteran's current symptoms were related to heartburn and reflux, and that these conditions were less likely than not related to service, but did not provide a rationale.  The VA examiner also noted that the Veteran was diagnosed with esophagitis and gastritis, but did not opine as to whether such conditions are related to service.  As the VA examiner did not clarify the appropriate diagnosis for the Veteran's claimed disabilities or provide a nexus opinion with a supporting rationale, as directed in the November 2014 Board remand, remand is appropriate for a new examination to address the nature and etiology of the Veteran's claimed stomach disorders.

Resolution of the aforementioned claims may affect whether the Veteran is entitled to a TDIU in this case.  As such, the TDIU claim is inextricably intertwined with these other claims, and the Board must defer adjudication of the TDIU claim until the development deemed necessary on the other claims has been completed.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any additional private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional relevant VA treatment records.

3.  After completing the above development, obtain the opinion of the appropriate VA medical professional as to the following questions:

a. Is it at least as likely as not that the Veteran's peripheral vascular disease had its onset in service or is otherwise related to service?

In so opining, the opinion provider should specifically address the Veteran's April 2014 Board hearing testimony that he was having the same type of pain that is now linked to his PAD while he was in service, which he described as his legs feeling heavy and his muscles cramping, as well as the Veteran's July 1976 Report of Medical History (three years after separation from active service) reflecting that the Veteran reported leg cramps at that time.

b. Is it at least as likely as not that the Veteran's hypertension had its onset in service or is otherwise related to service?

In so opining, the opinion provider should specifically address the Veteran's September 1972 STR (noting BP reading of 140/82), September 1972 STR (noting BP reading of 160/84), and September 1972 STR (noting BP reading of 150/70 and 150/85).  

If indicated to be the case by competent evidence, obtain further medical opinion as to whether the Veteran's service-connected anxiety disorder with depression caused or aggravated the Veteran's PVD and/or hypertension.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

4.  After completing the above development, arrange for an appropriate VA examination to determine the current nature and etiology of the Veteran's claimed duodenal ulcer or other condition manifested by abdominal pain.  The claims file should be made available to the examiner and all necessary tests should be conducted.

After reviewing the record and examining the Veteran, the examiner should clearly identify all duodenal ulcer conditions or other disorders manifested by abdominal pain present at any time during the claim period (i.e., from May 2008 to the present).

For each such currently diagnosed disorder, the examiner should opine as to whether such disorder had its onset in service or is otherwise related to service, including the complaints noted therein.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

5.  Readjudicate the claims (including the claim for entitlement to a TDIU), and for any benefit not granted, issue a supplemental statement of the case.  .  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


